PER CURIAM.
The plaintiff-appellee files a motion to remand, alleging that through inadvertence an essential matter of proof was not stipulated to nor introduced into evidence, although the issue is essentially undisputed. (The omitted proof or stipulation concerned the tortfeasor Brown’s lack of insurance coverage, so as to bring the plaintiff’s claim within the protection of the “uninsured motorist” clause of the defendant Commercial’s policy.) We have decided to exercise the discretionary powers of remand granted us to prevent possible miscarriages of justice. LSA-CCP Art. 2164.
It is therefore ordered, adjudged, and decreed that the judgment of the trial court in favor of the plaintiff-appellee be set aside. This case is remanded for further proceedings for the limited purpose of introducing evidence or stipulation on the issue of whether John Brown was an uninsured motorist at the time of the accident, with the trial court thereafter to render such judgment as is proper, on the basis of the entire record, on the plaintiff’s demand against the defendant, Commercial Standard Insurance Company. The costs of the present appeal are assessed to the plaintiff-appellee. Rulings by this court on all other matters are deferred until perfection of any subsequent appeal.
Remanded.